Case 3:13-cv-02970-MAS-LHG Document 425 Filed 12/20/18 Page 1 of 1 PagelD: 12092

anford Sanford Heisler Sharp, LLP
. l 1350 Avenue of the Americas, Floor 31
Tt New York, NY 10019
CISLE Telephone: (646) 402-5650
Fax: (646) 402-5651
harp, www.sanfordheisler.com

Russell Kornblith, NY Managing Partner
(646) 402-5646
rkornblith@sanfordheisler.com New York | Washington D.C. | San Francisco| San Diego | Nashville | Baltimore

 

December 20, 2018

VIA ECF

William T. Walsh, Clerk of Court

US. District Court for the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

Trenton, NJ 08608

Re: Smith etal. v. Merck & Co., Inc. et al. — Case No. 3:13-cv-2960
Dear Clerk Walsh:

On December 19, 2018, Plaintiffs in the above-captioned matter filed a Memorandum of Law
(Dkt. 421) in support of their Motion for Preliminary Approval of the Class Settlement (Dkt. 420).

Plaintiffs inadvertently clicked the button to seal the Memorandum of Law while filing the document on
ECF. Accordingly, Plaintiffs respectfully request that the Clerk unseal the document.

Submitted

 
 
 
 

 

Respectfully

Russell K
